IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT NASHVILLE             FILED
                        JANUARY 1999 SESSION
                                                        May 4, 1999

                                                    Cecil W. Crowson
                                                   Appellate Court Clerk
STATE OF TENNESSEE,             )
                                )    C.C.A. NO. 01C01-9712-CR-00582
           Appellee,            )
                                )    DAVIDSON COUNTY
VS.                             )
                                )    HON. ANN LACY JOHNS,
CHARLES R. MENCER,              )    JUDGE
                                )
           Appellant.           )    (Suppression of Evidence)



FOR THE APPELLANT:                   FOR THE APPELLEE:


JOHN S. COLLEY, III                  JOHN KNOX WALKUP
P.O. Box 1476                        Attorney General & Reporter
Columbia, TN 38402
                                     DARYL J. BRAND
                                     Asst. Attorney General
                                     John Sevier Bldg.
                                     425 Fifth Ave., North
                                     Nashville, TN 37243-0493

                                     VICTOR S. JOHNSON, III
                                     District Attorney General

                                     KYMBERLY HAAS
                                     Asst. District Attorney General
                                     Washington Square, Suite 500
                                     222 Second Ave., North
                                     Nashville, TN 37201


OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                      OPINION



               The defendant was charged in the indictment with possession with intent

to sell or deliver ten to seventy pounds of marijuana. He filed a motion to suppress the

marijuana, which was denied. The defendant then entered a guilty plea, properly

preserving for appeal two certified questions that the parties and the trial court agreed

were dispositive of this case. He now presents one of those issues on appeal, that is,

whether a search warrant affidavit that relies upon positive “alerts” to drugs by two trained

drug dogs must include specific statements regarding the drug dogs’ training, past

performance, and experience in order to establish probable cause. We affirm the trial

court’s order denying his motion to suppress.



               According to the evidence at the suppression hearing, Drug Enforcement

Agent (DEA) Mark Lockwood, who was on duty at the Nashville International Airport,

received a call from an agent at the Houston airport. Agent Lockwood testified the

Houston agent had told him that a drug detection dog had positively “alerted” for narcotics

in the suitcase of a passenger flying to Nashville. The tag on the suitcase reflected the

name “Ricky Miller,” who had flown from Nashville to Houston earlier that same day and

had been scheduled to return to Nashville on a 4:35 p.m. flight but had changed his flight

to 5:45 p.m.



               Agent Lockwood testified he first saw the defendant arrive at the incoming

flight’s gate in Nashville at 7:40 p.m., while at the same time in the baggage tunnel, a

second drug detection dog indicated the presence of narcotics in the suspected suitcase.

Agent Lockwood testified he and other agents followed the defendant from the gate to

the baggage carousel, where the defendant retrieved the suspected suitcase. According



                                             2
to Agent Lockwood, he and the other agents approached the defendant, identified

themselves, and asked to see the defendant’s personal identification, which reflected the

last name “Mencer.” When asked whether the suitcase he was carrying was his, the

defendant looked puzzled, said “Well, maybe it isn’t,” and put down the bag. The names

on the luggage tag and the defendant’s identification were different, but the address on

the luggage tag and the address on the identification were the same.



              Agent Lockwood testified he asked the defendant if he would consent to a

search of his suitcase and the defendant replied, “No. I’d like to speak to my attorney.”

The defendant agreed, however, to accompany the agents to the airport drug interdiction

office. On the way there, the defendant asked for his Miranda rights to be read to him,

and an agent complied. Once at the office, Agent Lockwood again asked the defendant

to consent to a search of his suitcase, and again the defendant declined, asking to speak

to his attorney. Within five minutes, the defendant was allowed to call his attorney. In

the meantime, however, a NCIC computer check revealed an outstanding arrest warrant

for the defendant issued by the Nashville Metro Police Department in an unrelated case.

The defendant was placed under arrest on this unrelated arrest warrant.



              Agent Lockwood testified that because they were investigating whether the

defendant was transporting narcotics, they decided to delay transporting the defendant

for processing on the unrelated arrest warrant until they could execute a search warrant

to search the defendant’s suitcase. While the defendant waited at the airport drug

interdiction office, the agents prepared the search warrant. The affidavit in support of the

search warrant reads, in pertinent part, as follows:



       ON JANUARY 11, 1996, OFFICER JAMES GOODMAN AND OTHER
       MEMBERS OF THE DRUG INTERDICTION UNIT AT THE NASHVILLE,


                                             3
      TN AIRPORT RECEIVED INFORMATION FROM OFFICER SUSAN
      HUGHES OF THE HOUSTON HOBBY DRUG INTERDICTION UNIT. THE
      INFORMATION WAS IN REGARD TO A PERSON FLYING FROM
      HOUSTON HOBBY TO NASHVILLE, TN. ON SOUTHWEST AIRLINES
      FLIGHT # 649. [sic] FLIGHT 649 WAS SCHEDULED TO ARRIVE IN
      NASHVILLE, TN AT 7:30 PM, AND DID ARRIVE AT 7:40 P.M. OFFICER
      HUGHES RELAYED TO NASHVILLE OFFICERS THAT THE SUBJECT
      WAS FLYING UNDER THE NAME OF RICK MILLER, AND PROVIDED A
      DESCRIPTION OF THE SUBJECT. OFFICER HUGHES FURTHER
      ADVISED THAT THE MANNER IN WHICH THIS SUBJECT HAD
      CONDUCTED HIMSELF AT THE HOUSTON AIRPORT WAS OF A
      SUSPICIOUS NATURE IN THAT THE SUBJECT HAD FIRST BOOKED
      THE FLIGHT SCHEDULED TO DEPART AT 4:30 PM, BUT HAD
      CHANGED TO A LATER FLIGHT, EVEN THOUGH HE WAS AT THE
      AIRPORT IN TIME TO MAKE THE EARLIER FLIGHT. OFFICER
      HUGHES ALSO ADVISED THAT THE PERSON KNOWN AS MILLER AT
      THIS TIME HAD CHECKED ONE PIECE OF LUGGAGE AND HUGHES
      PROVIDED YOUR AFFIANT WITH A DESCRIPTION OF THE LUGGAGE.
      BECAUSE OF THE SUSPICIOUS NATURE OF MILLER’S (LATER
      IDENTIFIED AS MENCER) ACTIONS OFFICER HUGHES HAD A DRUG
      DETECTING CANINE, “ROBBIE”, TO [sic] SNIFF THE LUGGAGE IN
      QUESTION FOR THE PRESENCE OF NARCOTICS INSIDE THE
      LUGGAGE. OFFICER HUGHES ADVISED YOUR AFFIANT THAT
      TRAINED DRUG DOG, “ROBBIE”, DID INDICATE POSITIVE FOR THE
      PRESENCE OF NARCOTICS. BASED ON THIS INFORMATION,
      OFFICERS OF THE NASHVILLE AIRPORT DETAIL MET SOUTHWEST
      FLIGHT 649 UPON ITS ARRIVAL IN NASHVILLE,TN. OFFICERS IN
      NASHVILLE WERE ABLE TO LOCATE THE BAG IN QUESTION, AS IT
      ARRIVED IN THE BAGGAGE AREA. CANINE OFFICER RICKY
      WINFREY AND HIS TRAINED DRUG DOG STALLONE CONDUCTED A
      SECOND SNIFF OF THE SUSPECT LUGGAGE THAT HAD BEEN
      CHECKED BY MILLER(AKA MENCER) IN HOUSTON. THE TRAINED
      DRUG DOG STALLONE INDICATED POSITIVE FOR THE PRESENCE
      OF NARCOTIC ODOR COMING FROM THE LUGGAGE. BASED ON THE
      ABOVE LISTED INFORMATION, THE AFFIANT BELIEVES PROBABLE
      CAUSE DOES EXIST FOR THE ISSUANCE OF A SEARCH WARRANT.

At approximately 10:50 p.m., the signed search warrant was returned to the airport drug

interdiction office, where the defendant was waiting. The search of his suitcase revealed

two packages of marijuana wrapped in duct tape, each weighing approximately ten

pounds.



             The defendant argues that the affidavit is insufficient because it fails to

establish the dogs’ reliability in detecting drugs. According to the defendant, the dogs’

reliability should have been established in the affidavit with information regarding the


                                           4
dogs’ training, breeding, past performance in detecting narcotics, experience,

certification, “pointing” techniques, and “other qualifications which would give rise to a

probable cause finding based on their actions/reactions.” The defendant contends that

because the affidavit did not contain such information, the portion of the affidavit

regarding the drug detecting dogs “hitting” or positively indicating that his suitcase

contained narcotics must be disregarded. Without this information in the affidavit, the

defendant concludes, the affidavit fails to show probable cause, and accordingly, the

marijuana found during the search must be suppressed.



               This is a case of first impression in Tennessee. A panel of our Court has

previously held that the State had proven probable cause for a warrantless search by

introducing evidence that a trained narcotics detection dog certified by the United States

Police K-9 Association had “alerted” for the presence of narcotics in a vehicle lawfully

stopped for violation of a license plate lighting law. State v. Dennis R. England, No.

01C01-9702-CR-00064, Sumner County (Tenn. Crim. App. filed March 31, 1998, at

Nashville), (citing State v. James Smith, Jr., No. 38, Shelby County (Tenn. Crim. App.

filed December 14, 1988, at Jackson)(holding that an affidavit including information from

two anonymous callers and stating that a trained and “reliable drug dog” had detected

drugs in a vehicle provided probable cause to issue a search warrant)) rev. granted

(Tenn. January 19, 1999). No Tennessee appellate court, however, has previously

considered our issue here, i.e., whether a search warrant affidavit that characterizes

narcotics dogs as “trained drug dogs” sufficiently delineates the dogs’ training and

reliability in detecting drugs and thus establishes probable cause, even though the

affidavit does not delineate the particulars of the dogs’ training, experience, and past

performance.




                                            5
              A magistrate’s decision to issue a search warrant requires the exercise of

judicial discretion, and his or her judgment is entitled to great deference. State v. Melson,

638 S.W.2d 342, 357 (Tenn. 1982); Hampton v. State, 148 Tenn. 155, 252 S.W. 1007

(1923). Even so, an appellate court may invalidate a search warrant when the content

of the underlying affidavit is insufficient as a matter of law to satisfy the constitutional

requirements of probable cause. State v. Longstreet, 619 S.W.2d 97, 98-99 (Tenn.

1981).



              In reviewing a search warrant affidavit for probable cause, we must read the

language “in a commonsense and practical manner,” Melson, 638 S.W.2d at 357, and

the affiant’s words should be given their natural meaning and interpretation, State v.

Smith, 477 S.W.2d 6, 8 (Tenn. 1972); State v. William Dorris Bucy, II, No. 02C01-9709-

CC-00363, Henry County (Tenn. Crim. App. filed December 10, 1998, at Jackson). The

probability of criminal activity, not a prima facie showing of a crime, is the standard for

probable cause. Beck v. Ohio, 379 U.S. 89, 96 (1964).



              Although the defendant urges us to follow cases of different jurisdictions

that require varying specifics regarding a drug dog’s training and certification, we are

persuaded by the holding in a United States Sixth Circuit case. In United States v. Berry,

90 F.3d 148, 150 (6th Cir. 1996), the defendant challenged a search warrant affidavit that

stated a “the affidavit in support of the search warrant was insufficient because it failed to establish

the dog’s “reliability and credibility.” Id. Relying on other federal circuit cases, the Sixth

Circuit determined:

        Contrary to defendant’s suggestion, to establish probable cause, the
        affidavit need not describe the particulars of the dog’s training. Instead, the
        affidavit’s accounting of the dog sniff indicating the presence of controlled
        substances and its reference to the dog’s training in narcotics investigations
        was sufficient to establish the dog’s training and reliability. See United
        States v. Daniel, 982 F.2d 146, 151 n.7 (5th Cir. 1993) (rejecting
        defendant’s argument that an affidavit must show how reliable a drug-
        detecting dog has been in the past in order to establish probable cause);
        United States v. Venema, 563 F.2d 1003, 1007 (10th Cir. 1977)(stating that
        an affidavit in support of a search warrant need not describe the drug-
        detecting dog’s educational background and general qualifications with
        specificity to establish probable cause).

Id.; see United States v. Cook, No. 89-5947, 1990 WL 70703 (6th Cir. May 29,

1990)(unpublished)(holding that an affidavit stated probable cause by referring to drug-

sniffing dogs as “narcotic dog Moose and narcotic dog Bandit” because such references

reasonably implied training).1



                   In this case, the affidavit included the words “trained drug dog” to describe

Robbie and Stallone, and one of the dogs, Robbie, was also described as a “drug

detecting canine.” The affidavit specifically stated that both dogs had positively indicated

the presence of narcotic odor emanating from the defendant’s suitcase. We believe this

information was sufficient to establish the dogs’ training and reliability in this case. See

Berry, 90 F.3d at 153.




        1
            The C olorado Suprem e Cou rt has no ted,

        Requiring “a formal recitation of a police dog’s curriculum vitae” could lead to endless
        challeng es to the fa cial sufficien cy of affidav its based on the failure to include in m inute
        detail information of dubious value about the background of the dog involved. For much
        the same reason we reject the assertion that common sense is incapable of supplying
        the connection between the dog’s reaction to the safe, as described in the affidavit, and
        the inference that the safe contained drugs.

People v. Unruh, 713 P.2d 370, 382 (Colo. 1986)(citation omitted).

                                                        7
                Given this as well as the other information contained in the affidavit, a

magistrate exercising judicial discretion could find probable cause to issue a search

warrant. In addition to independent “alerts” by two drug dogs,2 the affidavit stated that the

defendant had acted peculiarly by booking a flight scheduled to depart at 4:30 p.m. and

then changing to a later flight, even though he was at the airport in ample time to make

the earlier flight. The affidavit also contained facts that the defendant was traveling under

a false name, although the address on his luggage tag was correct. This information is

sufficient to establish probable cause in this case.



                Finding that the language of the search warrant sufficiently established the

drug dogs’ reliability and that the affidavit established probable cause to issue a search

warrant, we affirm the trial court’s order denying the defendant’s motion to suppress. The

defendant’s conviction and sentence are affirmed.



                                                        _______________________________
                                                        JOHN H. PEAY, Judge



CONCUR:



______________________________
JERRY L. SMITH, Judge



______________________________
THOMAS T. W OODALL, Judge




        2
         This is not an ordinary one-dog drug-sniffing case. This is a two-dog case, with one drug dog
independently corroborating the other. Although the defendant argues that one unreliable source cannot
corrob orate an other, no thing indica tes that R obbie an d Stallone were un reliable.

                                                  8